DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The currently pending claims in the present application are claims 1-27 from the Response to Office Action (“Response”) of 06 October 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 5, 8-11, 14, 17-20, 23, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2002/0143752 A1 to Plunkett et al. (“Plunkett”) in view of U.S. Pat. No. 10,902,344 B1 to Kenthapadi et al. (“Kenthapadi”), and further in view of U.S. Pat. App. Pub. No. 2017/0300814 A1 to Shaked et al. (“Shaked”).
Regarding claim 1, Plunkett teaches the following limitations:
“A computer-implemented method of predictive benchmarking, the method comprising: collecting, by a number of processors, wage data from a number of sources, wherein the wage data comprises a number of dimensions.” Plunkett teaches, in para. [0027], “The server 150 includes a compensation calculation module 160.” Plunkett teaches, in para. [0027], “The server 150 includes database 155 (located in the storage drive 154) that is adapted to store various information concerning compensation by job title and geographic location. According to one embodiment, the compensation information of the various jobs are gathered periodically on a local, national and international basis and categorized by job title and geographic location.” Operation of a server in Plunkett reads on the claimed “computer-implemented method.” A compensation calculation in Plunkett reads on the claimed “method of predictive benchmarking.” Gathering of compensation information by the server in Plunkett reads on the claimed “collecting, by a number of processors, wage data from a number of sources.” Categorization parameters in Plunkett read on the claimed “wage data comprises a number of dimensions.”
“Receiving, by a number of processors, a user request for a number of wage benchmark forecasts.” Plunkett teaches, in para. [0029], “With reference to FIG. 2, at stage 202 of the method 200, a user of system 100 enters a specified 
“Forecasting, by a number of processors, a number of wage benchmarks” “according to parameters in the user request.” Plunkett teaches, in para. [0041], “Referring now to FIG. 10, a salary comparison page 1000, which may be an extension of the salary report page 900 provides for graphical comparisons of salaries that the user may make in conjunction with the salary graph associated with a job title.” Plunkett teaches, in para. [0043], “With reference to FIG. 12, a comparison chart 1201 is produced that shows a salary graph 1202 for the job title at the first selected location and a salary graph 1204 for the job title at the location specified in the location entry 1003. At stage 425, the user may desire to compare a selected job title with a different but related job title at the same location previously selected by the user. The user enters a related job title in an job title entry 1005 and clicks the ‘Go’ button for a related job title. At stages 426-429, the server retrieves salary information based on the entered related job title and previously selected location. With reference to FIG. 13, a comparison chart 1301 is produced that shows a salary graph 1302 for the job title and a salary graph 1304 for the related job title at the selected location.” Providing multiple salary graphs and related information in Plunkett, based on user inputs, reads on 
“Displaying, by a number of processors, the wage benchmark forecasts.” Plunkett teaches, in para. [0041], “Referring now to FIG. 10, a salary comparison page 1000, which may be an extension of the salary report page 900 provides for graphical comparisons of salaries that the user may make in conjunction with the salary graph associated with a job title.” Displaying salary graphs and related information, as depicted in the screenshots of Plunkett, reads on the claimed “displaying, by a number of processors, the wage benchmark forecasts.”
Kenthapadi teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by Plunkett:
“Preprocessing, by a number of processors, the wage data.” Kenthapadi teaches, in col. 2, ll. 45-49, “A client device 102 may utilize a confidential data frontend 104 to submit confidential information to a confidential data backend 106.” Kenthapadi teaches, in col. 5, ll. 39-42, “It should be noted that the information obtained by the databus listener 110 from the confidential information database 108 and placed in the backend queue 112 is anonymized.” Kenthapadi teaches, in col. 6, ll. 52-59, “In FIG. 2A, the user is prompted to enter a base salary in a text box 202, with a drop-down menu providing options for different time periods by which to measure the base salary (e.g., per year, per month, per hour, etc.). Additionally, the user may be identified by name at 204, the user's title may be identified at 206, and the user's current employer may be identified at 208.” 
Kenthapadi teaches, in col. 3, ll. 5-7, obtaining and using salary information, similar to the claimed invention and Plunkett. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the data gathering processes of Plunkett, to include the data handling or processing steps of Kenthapadi, to address privacy concerns of users (see col. 1, ll. 19 and 20).
Shaked teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Plunkett and Kenthapadi:
“Training, by a number of processors, a wide linear part of a wide-and-deep model to emulate benchmarks and to memorize exceptions and co-occurrence of dimensions in the wage data.” Shaked teaches, in para. [0019], “FIG. 1 is a block diagram of an example of a wide and deep machine learning model 102 that includes a deep machine learning model 104, a wide machine learning model 106, and a combining layer 134.” Shaked teaches, in para. [0034], “The deep machine learning model 104 is a deep model that includes an embedding layer 150 and a deep neural network 130.” Shaked teaches, in para. [0035], “the deep machine learning model 104 is configured to process a first set of features included in the model input of the wide and deep learning model 102 to generate a deep model intermediate predicted output. For example, the deep machine 
“Training, by a number of processors, a deep part of the wide-and-deep model to generalize rules for wage predictions across employment sectors based on relationships between dimensions, wherein the deep part is trained concurrently with the wide linear part.” See the passages of Shaked and the applied rationales of the immediately preceding bullet point. Shaked teaches, in para. [0056], “as described in FIG. 3, the system trains the wide model and the deep model jointly.” Shaked teaches, in para. [0060], “The system then processes the deep model intermediate predicted output and the wide model intermediate predicted output for the training input using the combining layer to generate a predicted output for the training input (step 308).” Shaked teaches, in para. [0061], “The system then determines an error between the predicted output for the training input and the known output for the training input. In addition, the system backpropagates a gradient determined from the error through the combining layer to the wide machine learning model and the deep machine learning model to jointly adjust the current values of the parameters of the deep machine learning model and the wide machine learning model in a direction that reduces the error (step 310). Furthermore, through the method of backpropagation, the 
“Wherein linear coefficients produced by the wide linear part are summed with nonlinear coefficients produced by the deep part according to parameters in the user request.” Shaked teaches, in para. [0037], “The wide machine learning model 106 is a wide and shallow model, e.g., a generalized linear model 138.” Shaked teaches, in para. [0046], “The combining embedding function can merge the respective floating point vector using a linear function, e.g., a sum, average, or weighted linear combination of the respective floating point vectors, or using a nonlinear function, e.g., a component-wise maximum or a norm-constrained linear combination.” Shaked teaches, in para. [0051], “The deep network includes multiple layers with at least one layer including a non-linear transformation. A non-linear transformation can be defined based on values of a respective set of parameters.” Shaked teaches, in para. [0052], “The system processes a second set of features from the obtained features using a wide machine learning model 
Shaked teaches a machine learning model (see abstract), similar to the claimed invention and the combination of Plunkett and Kenthapadi. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the machine learning model of the combination of Plunkett and Kenthapadi, to include a wide and deep machine learning model as in Shaked, to obtain benefits of memorization and generalization, resulting in better outputs, as taught by Shaked (see para. [0013]).
Regarding claim 2, the combination of Plunkett, Kenthapadi, and Shaked teaches the following limitations:
“The method of claim 1, wherein wage benchmarks comprise at least one of: average annual base salary; median annual base salary; percentiles of annual base salary; average hourly rate; median hourly rate; or percentiles of hourly 
Regarding claim 5, the combination of Plunkett, Kenthapadi, and Shaked teaches the following limitations:
“The method of claim 1, wherein the dimensions comprise at least one of: region; subregion; work state; metropolitan and micropolitan statistical area codes; combined metropolitan statistical area codes; North American Industry Classification System codes; industry sector; industry subsector; industry supersector; industry combo; industry crosssector; employee headcount band; employer revenue band; job title; occupation; job level; or tenure.” Plunkett teaches, in para. [0027], “the compensation information of the various jobs are gathered periodically on a local, national and international basis and categorized by job title and geographic location.”
Regarding claim 8, the combination of Plunkett, Kenthapadi, and Shaked teaches the following limitations:
“The method of claim 1, wherein cross terms provide sharing information between pairs of dimensions, and wherein dimensions are added to correct for the outliers in the wage data.” As explained above, Plunkett teaches elements that read on the claimed “wage data.” Shaked teaches, in para. [0038], “the wide machine learning model 106 is configured to process both the original input features (e.g. features 120 and 122) in the second set of features and transformed features generated from the other features (e.g., features 116-118), e.g., using a cross-product feature transformation 132, to generate the wide model intermediate output. In some cases, the cross-product feature transformation 132 is applied to categorical features.” Multiple features that are involved in a cross-product feature transformation in Shaked read on the claimed 
Regarding claim 9, the combination of Plunkett, Kenthapadi, and Shaked teaches the following limitations:
“The method of claim 1, wherein dimension embeddings map benchmark dimensions to lower-dimensional vectors, wherein categories predefined as similar to each other have values within a predefined proximity at one or more coordinates.” Shaked teaches, in para. [0035], “The embedding layer can apply embedding functions to one or more of the first set of features 108-114. For example, the embedding layer 150 applies embedding functions 124-128 to features 110-114. In some cases, the features that are processed by the embedding layer are sparse, categorical features such as user features (e.g., country, language, and demographics), contextual features (e.g., device, hour of the day, and day of the week), and impression features (e.g., app age, historical statistics of an app). Other features that are not processed by the embedding layer may include continuous features such as a number of installations of a software application. Each of the embedding functions 124-128 applies a transformation to each of the features 110-114 that maps each of the features 110-114 to a respective numeric embedding, e.g., a floating point vector presentation of the feature.” Shaked teaches, in para. [0046], “In order to identify the respective floating point vectors, the parallel embedding function may use a single look up table or multiple different look up tables. For example, for the 
Regarding claim 10, Plunkett teaches the following limitations:
“A system for predictive benchmarking, the system comprising:” “a storage device” “wherein the storage device stores program instructions; and a number of processors” “wherein the number of processors execute the program instructions to” perform steps listed below. Plunkett teaches, in para. [0026], “FIG. 1 illustrates a first embodiment of the present invention of a system 100 for calculating compensation.” Plunkett teaches, in para. [0027], “The server 150 includes a compensation calculation module 160. The compensation calculation module 160 may be implemented as computer instructions contained in a computer readable medium.” Plunkett teaches, in para. [0027], “The server comprises a processing unit 152, a storage device 154 such as a fixed disk drive and a main memory 156 that are in communication with each other.” A system for calculating compensation in Plunkett reads on the claimed “system for predictive benchmarking.” A storage device or other memory in Plunkett reads on the claimed “storage device stores program instructions.” A processing unit for 
“Collect wage data from a number of sources, wherein the wage data comprises a number of dimensions.” Plunkett teaches, in para. [0027], “The server 150 includes database 155 (located in the storage drive 154) that is adapted to store various information concerning compensation by job title and geographic location. According to one embodiment, the compensation information of the various jobs are gathered periodically on a local, national and international basis and categorized by job title and geographic location.” Gathering of compensation information by a server in Plunkett reads on the claimed “collect wage data from a number of sources.” Categorization parameters in Plunkett read on the claimed “wage data comprises a number of dimensions.”
“Receive a user request for a number of wage benchmark forecasts.” Plunkett teaches, in para. [0029], “With reference to FIG. 2, at stage 202 of the method 200, a user of system 100 enters a specified Uniform Resonance Locator (URL) that connects the user to the Website of the server 150 containing the compensation calculation module 160. Upon access to the server 150, the user is greeted with a home page (stage 204) that allows the user to perform a compensation search at the server 150.” Plunkett teaches, in para. [0033], “The salaries are searched in the database 155 based on the job title but in any location and the retrieved salaries are compiled in a form suitable for graphical representation.” Receiving data tied to a compensation search in Plunkett reads on the claimed “receive a user request for a number of wage benchmark forecasts.”
“Forecast a number of wage benchmarks” “according to parameters in the user request.” Plunkett teaches, in para. [0041], “Referring now to FIG. 10, a salary 
“Display the wage benchmark forecasts.” Plunkett teaches, in para. [0041], “Referring now to FIG. 10, a salary comparison page 1000, which may be an extension of the salary report page 900 provides for graphical comparisons of salaries that the user may make in conjunction with the salary graph associated with a job title.” Displaying salary graphs and related information, as depicted in the screenshots of Plunkett, reads on the claimed “display the wage benchmark forecasts.”
Kenthapadi teaches limitations below of claim 10 that do not appear to be explicitly taught in their entirety by Plunkett:
“A bus system,” the claimed “storage device” being “connected to the bus system,” and the claimed “processors” being “connected to the bus system.” Kenthapadi teaches, in col. 21, ll. 43-46, “The machine 1300 may include processors 1310, memory/storage 1330, and I/O components 1350, which may be configured to communicate with each other such as via a bus 1302.” Kenthapadi teaches, in col. 21, ll. 64-67, “The memory/storage 1330 may include a memory 1332, such as a main memory, or other memory storage, and a storage unit 1336, both accessible to the processors 1310 such as via the bus 1302.” A bus of Kenthapadi reads on the claimed “bus system.” A memory/storage of Kenthapadi reads on the claimed “storage device,” a processor of Kenthapadi reads on the claimed “processors,” and their connections to the bus in Kenthapadi (see FIG. 13) reads on the claimed “connected to the bus system.”
“Preprocess the wage data.” Kenthapadi teaches, in col. 2, ll. 45-49, “A client device 102 may utilize a confidential data frontend 104 to submit confidential information to a confidential data backend 106.” Kenthapadi teaches, in col. 5, ll. 39-42, “It should be noted that the information obtained by the databus listener 110 from the confidential information database 108 and placed in the backend queue 112 is anonymized.” Kenthapadi teaches, in col. 6, ll. 52-59, “In FIG. 2A, the user is prompted to enter a base salary in a text box 202, with a drop-down menu providing options for different time periods by which to measure the base salary (e.g., per year, per month, per hour, etc.). Additionally, the user may be identified by name at 204, the user's title may be identified at 206, and the user's current employer may be identified at 208.” Kenthapadi teaches, in col. 10, ll. 42-47, “a machine learning model is utilized to predict confidential data values for a member based on other members' submitted confidential data values and a 
Kenthapadi teaches, in col. 3, ll. 5-7, obtaining and using salary information, similar to the claimed invention and Plunkett. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the data gathering processes of Plunkett, to include the data handling or processing steps and related underlying computer architecture of Kenthapadi, to address privacy concerns of users (see col. 1, ll. 19 and 20).
Shaked teaches limitations below of claim 10 that do not appear to be explicitly taught in their entirety by the combination of Plunkett and Kenthapadi:
“Train a wide linear part of a wide-and-deep model to emulate benchmarks and to memorize exceptions and co-occurrence of dimensions in the wage data.” Shaked teaches, in para. [0019], “FIG. 1 is a block diagram of an example of a wide and deep machine learning model 102 that includes a deep machine learning model 104, a wide machine learning model 106, and a combining layer 134.” Shaked teaches, in para. [0034], “The deep machine learning model 104 is a deep model that includes an embedding layer 150 and a deep neural network 130.” Shaked teaches, in para. [0035], “the deep machine learning model 104 is configured to process a first set of features included in the model input of the wide and deep learning model 102 to generate a deep model intermediate predicted output. For example, the deep machine learning model 104 is configured to process the first set of features 108-114. The embedding layer can apply embedding functions to one or more of the first set of features 108-114. For 
“Train a deep part of the wide-and-deep model to generalize rules for wage predictions across employment sectors based on relationships between dimensions, wherein the deep part is trained concurrently with the wide linear part.” See the passages of Shaked and the applied rationales of the immediately preceding bullet point. Shaked teaches, in para. [0056], “as described in FIG. 3, the system trains the wide model and the deep model jointly.” Shaked teaches, in para. [0060], “The system then processes the deep model intermediate predicted output and the wide model intermediate predicted output for the training input using the combining layer to generate a predicted output for the training input (step 308).” Shaked teaches, in para. [0061], “The system then determines an error between the predicted output for the training input and the known output for the training input. In addition, the system backpropagates a gradient determined from the error through the combining layer to the wide machine learning model and the deep machine learning model to jointly adjust the current values of the parameters of the deep machine learning model and the wide machine learning model in a direction that reduces the error (step 310). Furthermore, through the method of backpropagation, the system can send an error signal to the deep learning model, which allows the deep learning model to adjust the parameters of its internal components, e.g., the deep neural network and the set of embedding functions, though successive stages of backpropagation. The system can also 
“Wherein linear coefficients produced by the wide linear part are summed with nonlinear coefficients produced by the deep part according to parameters in the user request.” Shaked teaches, in para. [0037], “The wide machine learning model 106 is a wide and shallow model, e.g., a generalized linear model 138.” Shaked teaches, in para. [0046], “The combining embedding function can merge the respective floating point vector using a linear function, e.g., a sum, average, or weighted linear combination of the respective floating point vectors, or using a nonlinear function, e.g., a component-wise maximum or a norm-constrained linear combination.” Shaked teaches, in para. [0051], “The deep network includes multiple layers with at least one layer including a non-linear transformation. A non-linear transformation can be defined based on values of a respective set of parameters.” Shaked teaches, in para. [0052], “The system processes a second set of features from the obtained features using a wide machine learning model to generate a wide model intermediate predicted output (step 206).” Shaked teaches, in para. [0053], “The system processes the deep model output and the wide model output to generate a predicted output using a combining layer (step 208). Generally, the combining layer combines the deep model output and the wide model output, e.g., by computing a sum or a weighted sum of the two 
Shaked teaches a machine learning model (see abstract), similar to the claimed invention and the combination of Plunkett and Kenthapadi. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the machine learning model of the combination of Plunkett and Kenthapadi, to include a wide and deep machine learning model as in Shaked, to obtain benefits of memorization and generalization, resulting in better outputs, as taught by Shaked (see para. [0013]).
Regarding claims 11, 14, 17, and 18, while the claims are of different scope relative to claims 2, 5, 8, and 9, the claims nevertheless recite limitations similar to the limitations recited by claims 2, 5, 8, and 9. Claims 11, 14, 17, and 18 are, therefore, rejected under 35 USC 103 as obvious in view of the combination of Plunkett, Kenthapadi, and Shaked for the same reasons as claims 2, 5, 8, and 9.
Regarding claims 19, 20, 23, 26, and 27, while the claims are of different scope relative to claims 1, 2, 5, 8, and 9 and claims 10, 11, 14, 17, and 18, the claims nevertheless recite limitations similar to the limitations recited by claims 1, 2, 5, 8, and 9 and claims 10, 11, 14, 17, and 18. Claims 19, 20, 23, 26, and 27 are, therefore, rejected under 35 USC 103 as obvious in .
Claims 3, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Plunkett in view of Kenthapadi, further in view of Shaked, and further in view of online publication Verbamour (2016, September 9). Can Tensorflow Wide and Deep model train to continuous values. Stack Overflow. https://stackoverflow.com/questions/39414369/can_ tensorflow-wide-and-deep-model-train-to-continuous-values (hereinafter referred to as “Stack Overflow”).
Regarding claim 3, the combination of Plunkett, Kenthapadi, and Shaked teaches the following limitations:
“The method of claim 2, wherein the wide-and-deep model uses” “regression to calculate average base salary.” Plunkett teaches, in para. [0034], “the line graph 902 shows a median base salary 904 of $49,769,” which reads on the claimed “calculate average base salary.” As explained above, Kenthapadi teaches using a machine learning model to make predictions about compensation values like those in Plunkett. Shaked teaches, in para. [0007], “The combining layer can be a logistic regression layer that is configured to process the deep model intermediate predicted output generated by the deep machine learning model and the wide model intermediate predicted output generated by the wide machine learning model to generate a score that represents the likelihood that the particular objective will be satisfied if the content item is presented in the content presentation setting.” Using a regression layer in calculations in Shaked reads on the claimed “wide-and-deep model uses” “regression to calculate.” The rationales for combining the teachings of Plunkett, Kenthapadi, and Shaked to reject claim 3 are the same as the rationales applied in the rejection of claim 1.

The claimed “regression” includes “linear regression.” Stack Overflow teaches “working with the Tensorflow Wide and Deep model” (see p. 1). Stack Overflow teaches to “like the structure of the Wide and Deep model, especially the ability to run the linear regression” (see p. 1).
Stack Overflow teaches use of a wide and deep model (see p. 1), similar to the claimed invention and the combination of Plunkett, Kenthapadi, and Shaked. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the regression aspects in the combination of Plunkett, Kenthapadi, and Shaked, to include the linear regression aspects of Stack Overflow, for the advantage of being able to determine how learnable data is, as taught by Stack Overflow (see p. 1).
Regarding claim 12, while the claim is of different scope relative to claim 3, the claim nevertheless recites limitations similar to the limitations recited by claim 3. Claim 12 is, therefore, rejected under 35 USC 103 as obvious in view of the combination of Plunkett, Kenthapadi, Shaked, and Stack Overflow for the same reasons as claim 3.
Regarding claim 21, while the claim is of different scope relative to claim 3 and claim 12, the claim nevertheless recites limitations similar to the limitations recited by claim 3 and claim 12. Claim 21 is, therefore, rejected under 35 USC 103 as obvious in view of the combination of Plunkett, Kenthapadi, Shaked, and Stack Overflow for the same reasons as claim 3 and claim 12.
Claims 4, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Plunkett in view of Kenthapadi, further in view of Shaked, further in view of Zweig, J. (2018, March 27). Deep Quantile Regression in Tensorflow. Towards Data Science. https://towardsdatascience.com/deep-quantile-regression-in-tensorflow-1dbc792fe597 (hereinafter referred to as “Zweig”), and further in view of Hoaglin, D. (2013, May 28). Re: st: .
Regarding claim 4, the combination of Plunkett, Kenthapadi, and Shaked teaches the following limitations:
“The method of claim 2, wherein the wide-and-deep model uses” “regression to calculate” “base salary.” Plunkett teaches, in para. [0034], “the line graph 902 shows a median base salary 904 of $49,769,” which reads on the claimed “calculate” “base salary.” As explained above, Kenthapadi teaches using a machine learning model to make predictions about compensation values like those in Plunkett. Shaked teaches, in para. [0007], “The combining layer can be a logistic regression layer that is configured to process the deep model intermediate predicted output generated by the deep machine learning model and the wide model intermediate predicted output generated by the wide machine learning model to generate a score that represents the likelihood that the particular objective will be satisfied if the content item is presented in the content presentation setting.” Using a regression layer in calculations in Shaked reads on the claimed “wide-and-deep model uses” “regression to calculate.” The rationales for combining the teachings of Plunkett, Kenthapadi, and Shaked to reject claim 4 are the same as the rationales applied in the rejection of claim 1.
Zweig teaches limitations below of claim 4 that do not appear to be explicitly taught in their entirety by the combination of Plunkett, Kenthapadi, and Shaked:
The claimed “regression” includes quantile “regression to calculate percentile.” Zweig teaches, on p. 1, “A key challenge in deep learning is how to get estimates on the bounds of predictors. Quantile regression, first introduced in the 70’s by Koenker and Bassett [1], allows us to estimate percentiles of the underlying conditional data distribution even in cases where they are asymmetric.”

Hoaglin teaches limitations below of claim 4 that do not appear to be explicitly taught in their entirety by the combination of Plunkett, Kenthapadi, Shaked, and Zweig:
The aforementioned quantile “regression” includes “quartile regression.” Hoaglin teaches, on p. 1, the relationship between quantile regression and quartile regression.
Hoaglin teaches statistical analyses (see p. 1) similar to those of the claimed invention and the combination of Plunkett, Kenthapadi, Shaked, and Zweig. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the quantile regression of the combination of Plunkett, Kenthapadi, Shaked, and Zweig, to include quartile regression as in Hoaglin, as they are related forms of statistical analyses widely known in the prior art, as taught by Hoaglin (see p. 1).
Regarding claim 13, while the claim is of different scope relative to claim 4, the claim nevertheless recites limitations similar to the limitations recited by claim 4. Claim 13 is, therefore, rejected under 35 USC 103 as obvious in view of the combination of Plunkett, Kenthapadi, Shaked, Zweig, and Hoaglin for the same reasons as claim 4.
Regarding claim 22, while the claim is of different scope relative to claim 4 and claim 13, the claim nevertheless recites limitations similar to the limitations recited by claim 4 and claim 13. Claim 22 is, therefore, rejected under 35 USC 103 as obvious in view of the combination of .
Claims 6, 15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Plunkett in view of Kenthapadi, further in view of Shaked, further in view of Ruder, S. (2017, March 21). Transfer Learning - Machine Learning’s Next Frontier. Sebastian Ruder. https://ruder.io/transfer-learning/ (hereinafter referred to as “Ruder”).
Regarding claim 6, Ruder teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Plunkett, Kenthapadi, and Shaked:
“The method of claim 1, wherein the wide-and-deep model is trained through transfer learning.” As explained above, the combination of Plunkett, Kenthapadi, and Shaked teaches elements reading on the claimed “wide-and-deep model is trained.” Ruder teaches, on p. 3, “The traditional supervised learning paradigm breaks down when we do not have sufficient labeled data for the task or domain we care about to train a reliable model,” and “Transfer learning allows us to deal with these scenarios by leveraging the already existing labeled data of some related task or domain.”
Ruder teaches machine learning principles (see title) involving deep learning (see p. 1), similar to the claimed invention and the combination of Plunkett, Kenthapadi, and Shaked. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the machine learning model and related training of the combination of Plunkett, Kenthapadi, and Shaked, to include the transfer learning of Ruder, because transfer learning can help with addressing novel scenarios and may be necessary for production-scale use of machine learning that goes beyond tasks and domains were labeled data is plentiful, as taught by Ruder (see p. 6).
Regarding claim 15, while the claim is of different scope relative to claim 6, the claim nevertheless recites limitations similar to the limitations recited by claim 6. Claim 15 is, 
Regarding claim 24, while the claim is of different scope relative to claim 6 and claim 15, the claim nevertheless recites limitations similar to the limitations recited by claim 6 and claim 15. Claim 24 is, therefore, rejected under 35 USC 103 as obvious in view of the combination of Plunkett, Kenthapadi, Shaked, and Ruder for the same reasons as claim 6 and claim 15.
Claims 7, 16, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Plunkett in view of Kenthapadi, further in view of Shaked, further in view of Dietz, M. (2017, May 21). Understand Deep Residual Networks--a simple, modular, learning framework that has redefined state-of-the-art. Michael Dietz. https://medium.com/@waya.ai/deep-residual-learning-9610bb62c355 (hereinafter referred to as “Dietz”).
Regarding claim 7, the combination of Plunkett, Kenthapadi, and Shaked teaches the following limitations:
“The method of claim 1, wherein the linear wide part of the model assists the deep part of the model.”
Dietz teaches limitations below of claim 7 that do not appear to be explicitly taught in their entirety by the combination of Plunkett, Kenthapadi, and Shaked:
The claimed “assists” step involves “residual learning.” Dietz teaches, on p. 5, “Wide Residual Networks showed the power of these networks is actually in residual blocks, and that the effect of depth is supplementary at a certain point. Aggregated Residual Transformations for Deep Neural Networks builds on this, and exposes a new dimension called cardinality as an essential network parameter, in addition to depth and width.” The relationship between a wide residual network, residuals, and a deep neural network in Dietz, reads on the claimed “assists with residual learning.”

Regarding claim 16, while the claim is of different scope relative to claim 7, the claim nevertheless recites limitations similar to the limitations recited by claim 7. Claim 16 is, therefore, rejected under 35 USC 103 as obvious in view of the combination of Plunkett, Kenthapadi, Shaked, and Dietz for the same reasons as claim 7.
Regarding claim 25, while the claim is of different scope relative to claim 7 and claim 16, the claim nevertheless recites limitations similar to the limitations recited by claim 7 and claim 16. Claim 25 is, therefore, rejected under 35 USC 103 as obvious in view of the combination of Plunkett, Kenthapadi, Shaked, and Dietz for the same reasons as claim 7 and claim 16.

Response to Arguments
In view of the amendment made to claim 10 in the Response, the previous objection to claim 10 has been reconsidered and is being withdrawn.
The applicant's arguments, on pp. 9 and 10 of the Response, regarding the rejection of claims under 35 USC 103 based on the combination of the cited Plunkett, Kenthapadi, and Shaked references, have been fully considered but they are not persuasive. Each of the applicant’s arguments is addressed in more detail in the paragraphs below.
Oxford English Dictionary, second edition (1989), Oxford University Press 1989 (copy enclosed). Further, to the extent the applicant’s specification associates the term “forecast” with particular elements, or in particular contexts, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, contrary to the applicant’s assertion, Plunkett does look backwards at historical changes in that in order to produce the requested wage information for a user, because Plunkett must consider input data that already is possessed by the system in Plunkett. Such data is historical. Further still, there is nothing in Plunkett that suggests that the wage information provided to the user in Plunkett cannot be projected into the future in some way. And Plunkett actually suggests that the wage 
Regarding the applicant’s arguments on pp. 11 and 12 of the Response, regarding 35 USC 103 rejections based on Plunkett and various cited references, the applicant’s arguments refer back to the points addressed in the preceding paragraph. Thus, the examiner’s rebuttals from the preceding paragraph also are responsive to the applicant’s additional arguments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes the following:
U.S. Pat. App. Pub. No. 2002/0002479 A1 to Almog describes how a server optionally estimates changes in salaries expected in the future. (See paras. [0079] and [0080]).
U.S. Pat. App. Pub. No. 2018/0232751 A1 to Terhark et al. describes salary trend information. (See FIG. 12.)
Dutta, Sananda, Airiddha Halder, and Kousik Dasgupta. "Design of a novel Prediction Engine for predicting suitable salary for a job." 2018 Fourth International Conference on Research in Computational Intelligence and Communication Networks (ICRCICN). IEEE, 2018.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624